DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 16/508,303 for an ADJUSTABLE STAND FAN, filed on 7/11/2019.  This correspondence is in response to applicant's reply filed on 12/29/2020.  Claims 1 and 4-6 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/20/2018. It is noted, however, that applicant has not filed a certified copy of the CN 201811569539.3 and CN201822144288.6 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite the limitation “the adjusting seat" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4 and 6 are rejected for the same reasons as dependent on claims 1 and 5.
Claims 1 and 5 contains the limitations wherein “the switch box and the lifting pipe are mounted on a top of the lifting pipe.”  This limitation is unclear and confusing because it is unclear how the lifting pipe is mounted on a top of the lifting pipe (itself).  That is, the lifting pipe is defined in terms of itself.  Appropriate clarification is requested.  Claims 4 and 6 are rejected for the same reasons as dependent on claims 1 and 5.
Further, claims 1 and 5 contain the term “respectively” but it is really not clear to what member the term refers.  Appropriate clarification is requested.  Claims 4 and 6 are rejected for the same reasons as dependent on claims 1 and 5.
Claims 4 and 6 contain the term “the positioning groove” but the positioning grooves are previously referred to in the plural.  Therefore, it is unclear to which positioning groove the singular term refers.  
Claim 5 contains the term “on both ends” but it is unclear to which structure the ends are intended to refer.  Appropriate clarification is requested.  
Allowable Subject Matter
Claims 1 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        April 2, 2021